U.S. Department of Justice
Civil Rights Division

U.S. Department of Education
Office for Civil Rights
Office of the General Counsel

May 8, 2014
Dear Colleague:
Under Federal law, State and local educational agencies (hereinafter “districts”) are required to
provide all children with equal access to public education at the elementary and secondary level.
Recently, we have become aware of student enrollment practices that may chill or discourage the
participation, or lead to the exclusion, of students based on their or their parents’ or guardians’
actual or perceived citizenship or immigration status. These practices contravene Federal law.
Both the United States Department of Justice and the United States Department of Education
(Departments) write to remind you of the Federal obligation to provide equal educational
opportunities to all children residing within your district and to offer our assistance in ensuring that
you comply with the law. We are writing to update the previous Dear Colleague Letter on this
subject that was issued on May 6, 2011, and to respond to inquiries the Departments received
about the May 6 Letter. This letter replaces the May 6 Letter.
The Departments enforce numerous statutes that prohibit discrimination, including Titles IV and VI
of the Civil Rights Act of 1964. Title IV prohibits discrimination on the basis of race, color, or
national origin, among other factors, by public elementary and secondary schools. 42 U.S.C.
§ 2000c-6. Title VI prohibits discrimination by recipients of Federal financial assistance on the basis
of race, color, or national origin. 42 U.S.C. § 2000d. Title VI regulations, moreover, prohibit
districts from unjustifiably utilizing criteria or methods of administration that have the effect of
subjecting individuals to discrimination because of their race, color, or national origin, or have the
effect of defeating or substantially impairing accomplishment of the objectives of a program for
individuals of a particular race, color, or national origin. See 28 C.F.R. § 42.104(b)(2) and 34 C.F.R.
§ 100.3(b)(2).
Additionally, the United States Supreme Court held in the case of Plyler v. Doe, 457 U.S. 202 (1982),
that a State may not deny access to a basic public education to any child residing in the State,
whether present in the United States legally or otherwise. Denying “innocent children” access to a
public education, the Court explained, “imposes a lifetime hardship on a discrete class of children
not accountable for their disabling status. . . . By denying these children a basic education, we deny

Page 2 – Dear Colleague Letter: School Enrollment Procedures

them the ability to live within the structure of our civic institutions, and foreclose any realistic
possibility that they will contribute in even the smallest way to the progress of our Nation.” Plyler,
457 U.S. at 223. As Plyler makes clear, the undocumented or non-citizen status of a student (or his
or her parent or guardian) is irrelevant to that student’s entitlement to an elementary and
secondary public education.
To comply with these Federal civil rights laws, as well as the mandates of the Supreme Court, you
must ensure that you do not discriminate on the basis of race, color, or national origin, and that
students are not barred from enrolling in public schools at the elementary and secondary level on
the basis of their own citizenship or immigration status or that of their parents or guardians.
Moreover, districts may not request information with the purpose or result of denying access to
public schools on the basis of race, color, or national origin. To assist you in meeting these
obligations, we provide below some examples of permissible enrollment practices, as well as
examples of the types of information that may not be used as a basis for denying a student
entrance to school.
In order to ensure that its educational services are enjoyed only by residents of the district, a
district may require students or their parents to provide proof of residency within the district.
See, e.g., Martinez v. Bynum, 461 U.S. 321, 328 (1983). 1 For example, a district may require copies
of phone and water bills or lease agreements to establish residency. While a district may restrict
attendance to district residents, inquiring into students’ citizenship or immigration status, or that of
their parents or guardians would not be relevant to establishing residency within the district. A
district should review the list of documents that can be used to establish residency and ensure that
any required documents would not unlawfully bar or discourage a student who is undocumented
or whose parents are undocumented from enrolling in or attending school.
As with residency requirements, rules vary among States and districts as to what documents
students may use to show they fall within State- or district-mandated minimum and maximum age
requirements, and jurisdictions typically accept a variety of documents for this purpose. A school
district may not bar a student from enrolling in its schools because he or she lacks a birth certificate
or has records that indicate a foreign place of birth, such as a foreign birth certificate.

1

Homeless children and youth often do not have the documents ordinarily required for school enrollment such as
proof of residency or birth certificates. A school selected for a homeless child must immediately enroll the homeless
child, even if the child or the child’s parent or guardian is unable to produce the records normally required for
enrollment. See 42 U.S.C. § 11432(g)(3)(C)(1).

Page 3 – Dear Colleague Letter: School Enrollment Procedures

Moreover, we recognize that districts have Federal obligations, and in some instances State
obligations, to report certain data such as the race and ethnicity of their student population. While
the Department of Education requires districts to collect and report such information, districts
cannot use the acquired data to discriminate against students; nor should a parent’s or guardian’s
refusal to respond to a request for this data lead to a denial of his or her child’s enrollment.
Similarly, we are aware that many districts request a student’s social security number at enrollment
for use as a student identification number. A district may not deny enrollment to a student if he or
she (or his or her parent or guardian) chooses not to provide a social security number. See 5 U.S.C.
§552a (note). 2 If a district chooses to request a social security number, it shall inform the individual
that the disclosure is voluntary, provide the statutory or other basis upon which it is seeking the
number, and explain what uses will be made of it. Id. In all instances of information collection and
review, it is essential that any request be uniformly applied to all students and not applied in a
selective manner to specific groups of students.
As the Supreme Court noted in the landmark case of Brown v. Board of Education, 347 U.S. 483
(1954), “it is doubtful that any child may reasonably be expected to succeed in life if he [or she] is
denied the opportunity of an education.” Id. at 493. Both Departments are committed to
vigorously enforcing the Federal civil rights laws outlined above and to providing any technical
assistance that may be helpful to you so that all students are afforded equal educational
opportunities. As immediate steps, you first may wish to review the documents your district
requires for school enrollment to ensure that the requested documents do not have a chilling
effect on a student’s enrollment in school. Second, in the process of assessing your compliance
with the law, you might review State and district level enrollment data. Precipitous drops in the
enrollment of any group of students in a district or school may signal that there are barriers to their
attendance that you should further investigate.
We are also attaching frequently asked questions and answers and a fact sheet that should be helpful
to you. Please contact us if you have additional questions or if we can provide you with assistance in
ensuring that your programs comply with Federal law. You may contact the Department of Justice,
Civil Rights Division, Educational Opportunities Section, at (877) 292-3804 or education@usdoj.gov,
the Department of Education Office for Civil Rights (OCR) at (800) 421-3481 or ocr@ed.gov or the
Department of Education Office of the General Counsel at (202) 401-6000. You may also visit
http://wdcrobcolp01.ed.gov/CFAPPS/OCR/contactus.cfm for the OCR enforcement office that serves

2

Federal law provides for certain limited exceptions to this requirement. See Pub. L. No. 93-579, § 7(a)(2).

Page 4 – Dear Colleague Letter: School Enrollment Procedures

your area. For general information about equal access to public education, please visit our websites
at http://www.justice.gov/crt/edo and http://www2.ed.gov/ocr/index.html.
We look forward to working with you. Thank you for your attention to this matter and for taking
the necessary steps to ensure that no child is denied a public education.
Sincerely,

/s/

/s/

/s/

Catherine E. Lhamon
Assistant Secretary
Office for Civil Rights
U.S. Department of Education

Philip H. Rosenfelt
Deputy General Counsel
Delegated the Authority to
Perform the Functions and
Duties of the General Counsel
U.S. Department of Education

Jocelyn Samuels
Acting Assistant Attorney General
Civil Rights Division
U.S. Department of Justice

Attachments

